Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NATIONAL COALITION ON BLACK CIVIC :
PARTICIPATION, et al.,             :
                                   :
                    Plaintiffs,    :    20 Civ. 8668 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
JACOB WOHL, et al.,                :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiffs      National    Coalition    on     Black      Civic

Participation (“NCBCP”), Mary Winter, Gene Steinberg, Nancy

Hart, Sarah Wolff, Karen Slaven, Kate Kennedy, Eda Daniel,

and Andrea Sferes (collectively, “Plaintiffs”) filed this

action against defendants Jacob Wohl (“Wohl”), Jack Burkman

(“Burkman”), J.M. Burkman & Associates, LLC (“J.M. Burkman &

Associates”), Project 1599, and John and Jane Does 1 through

10   (collectively,    “Defendants”).    Plaintiffs    allege    that

Defendants   sent     robocalls   containing   false    information

intended to scare recipients from voting by mail in violation

of Section 11(b) of the Voting Rights Act (“VRA”), 52 U.S.C.

§ 10307(b), and Section 2 of the Ku Klux Klan Act (“KKK Act”),

42 U.S.C. § 1985(3). (See Complaint, Dkt. No. 1.)

      Now before the Court is a letter, submitted by Letitia

James, Attorney General of the State of New York (“NY AG”) on

behalf of the People of the State of New York on May 6, 2021,


                                  1
 Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 2 of 14




requesting a premotion conference regarding her anticipated

motion to intervene. (See “May 6 Letter,” Dkt. No. 92.) In

the alternative, the NY AG asks that the Court construe the

May 6 Letter as a motion to intervene pursuant to Federal

Rules of Civil Procedure 24(a)(2) and 24(b)(1)(B). The Court

will construe the May 6 Letter as a motion to intervene,1 and

for the reasons set forth below, GRANTS the motion.


                               I.     BACKGROUND

A.     PROCEDURAL HISTORY

       Plaintiffs brought suit against Defendants on October

16, 2020. (Dkt. No. 1.) On October 22, 2020, Plaintiffs moved

for    a    temporary    restraining       order    (“TRO”)     to    enjoin

Defendants from disseminating additional robocalls ahead of

the November 2020 election. (Dkt. No. 12.) On October 26,

2020, the Court held a hearing (the “October 26 Hearing”) on

Plaintiffs’ motion for a TRO at which Wohl and Burkman

appeared     pro   se,   as   their    secured     counsel    was    not   yet

available. (See Dkt. No. 53, at 3.) The Court provided time

for Burkman and Wohl to present their case pro se and gave

them   an   opportunity       to    supplement   their   case   through      a

submission by their counsel the following day. (Id. at 4.) At


1 1
   See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion).



                                       2
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 3 of 14




the   October   26    Hearing,       Burkman      and   Wohl      made   certain

admissions, such as acknowledging that they had caused the

robocalls to be issued. (Id. at 12.) On October 28, 2020,

after reviewing Defendants’ supplemental submission, this

Court    granted     Plaintiffs’      motion      for    a    TRO.   (See “TRO

Decision,” Dkt. No. 38.)

      Defendants subsequently moved for reconsideration of the

TRO   Decision.      (Dkt.    No.    40.)    As   part       of   that   motion,

Defendants sought a stay pending resolution of the criminal

proceedings against Burkman and Wohl in Michigan. (See id.)

      On October 1, 2020, the Michigan Attorney General filed

charges against Burkman and Wohl for one count of intimidating

voters; one count of conspiracy to commit an election law

violation; one count of using a computer to commit the crime

of election law; and using a computer to commit the crime of

conspiracy. See Press Release, Dep’t of Attorney Gen., AG

Nessel Files Felony Charges Against Jack Burkman, Jacob Wohl

in Voter-Suppression Robocalls Investigation (Oct. 1, 2020),

available       at      https://www.michigan.gov/ag/0,4534,7-359-

92297_99936-541052--,00.html. These charges stemmed from the

dissemination of the robocalls at issue here. See id.

      On October 27, 2020, Burkman and Wohl were indicted in

Ohio on eight counts of telecommunications fraud and seven

counts   of   bribery,       which   is     defined     under     Ohio   law   as


                                       3
    Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 4 of 14




“[a]ttempt[ing] by intimidation, coercion, or other unlawful

means to induce such delegate or elector to register or

refrain from registering or to vote or refrain from voting at

a primary, convention, or election for a particular person,

question, or issue.” Press Release, Cuyahoga Cty. Office of

the Prosecutor, Virginia and California Duo Indicted as Part

of Voter Intimidation Robocall Scam that Targeted Midwestern

Minority       Communities     (Oct.       27,   2020),     available    at

http://prosecutor.cuyahogacounty.us/en-US/duo-indicted-

voter-intimidation-scam-targeted-minority-communities.aspx

(citation      omitted).   Like   the      charges   in   Michigan,   those

charges arose from the dissemination of the robocalls at issue

in the instant action.2 See id.

        On October 29, 2020, the Court denied both Defendants’

motions for reconsideration and stay. (See “Reconsideration

Order,” Dkt. No. 41.) Defendants then moved to dismiss the

Complaint, and the Court denied that motion as well.3 (See

Dkt. Nos. 62, 66.) On January 15, 2021, Defendants filed a

renewed motion for a stay (Dkt. No. 67), which the Court


2 Defendants did not rely on the Ohio charges in their first motion for a
stay.
3 Defendants have appealed the denial of their motion to dismiss. (Dkt.

No. 72.) However, it is well established that a denial of a motion to
dismiss is a non-appealable interlocutory order. Edrie v. Maguire, 892
F.3d 525, 532 (2d Cir. 2018). That appeal therefore does not divest this
Court of jurisdiction. U.S. Sec. & Exch. Comm’n v. Citigroup Glob. Mkts.
Inc., 827 F. Supp. 2d 336, 337 (noting that the filing of a “plainly
unauthorized notice of [interlocutory] appeal does not divest the district
court of jurisdiction” (internal quotation marks and citation omitted)).


                                       4
    Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 5 of 14




denied on February 22, 2021 (Dkt. No. 77). Defendants have

appealed the denial of the renewed motion for a stay.

        The Court subsequently ordered the parties to submit a

joint status update and proposed case management plan setting

forth deadlines for discovery and any anticipated motions.

(Dkt. No. 88.) The parties submitted the status update and

proposed case management plan on April 30, 2021 (Dkt. No.

89), and the Court entered the case management plan on May 4,

2021 (Dkt. No. 90).

        The May 6 Letter followed.4 On May 7, 2021, the Court

ordered Defendants to respond to the May 6 Letter. (Dkt. No.

97.) Defendants submitted a letter opposing the motion to

intervene on May 12, 2021. (“Opposition,” Dkt. No. 99.)

B.      THE PARTIES’ ARGUMENTS

        The NY AG argues that her motion to intervene should be

granted, either as of right or as permissive intervention,

for the following reasons. First, the NY AG asserts that her

motion is timely because no substantive motion practice,

discovery, or depositions have occurred and therefore no

delay would ensue as a result of intervention. The NY AG

further argues that any delay in bringing the instant motion

is attributable to her decision to investigate Defendants’



4 According to the May 6 Letter, Plaintiffs consent to the motion to
intervene, but Defendants oppose it.


                                     5
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 6 of 14




conduct independently and Defendants’ refusal to comply with

that investigation. Second, the NY AG claims that she has a

strong interest in protecting the voting rights of New York

citizens. The NY AG further notes that she is seeking broader

relief than are Plaintiffs in this matter. The NY AG seeks to

bring   claims   against   Defendants   for   conduct   beyond   the

robocalls at issue in the Complaint, and she also seeks to

bring claims against the telecommunications provider that

disseminated the robocalls on Defendants’ behalf. Finally,

the NY AG argues that it would be most efficient for all these

claims to be addressed in the present litigation to avoid

overlapping legal rulings or remedial orders.

     Defendants oppose the motion. Defendants argue that the

motion is untimely because the NY AG would have been aware of

the suit as early as October 2020 if she had exercised

reasonable diligence. Defendants also point out that while

the NY AG began her investigation in December 2020, the motion

to intervene was not filed until months later. Defendants

additionally contend that the motion is untimely because the

parties have already set a case management plan and engaged

in motion practice. Defendants further argue that the NY AG

has not expressed an interest in seeking relief against

Defendants, and any relief against additional defendants can

be achieved in separate litigation. Defendants claim that the


                                 6
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 7 of 14




NY AG has failed to articulate how her ability to seek

complete relief will be impeded absent intervention.

                        II.    LEGAL STANDARD

     Movants must meet a four-part test in order to intervene

successfully under Federal Rule of Civil Procedure 24:

     [T]o intervene either as of right or with
     permission, an applicant must (1) timely file an
     application; (2) show an interest in the action;
     (3) demonstrate that the interest may be impaired
     by the disposition of the action; and (4) show that
     the interest is not protected adequately by the
     parties to the action . . . .

Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014)

(internal quotation marks omitted). Ultimately, the Court’s

decision “must rest upon a particularized inquiry into the

circumstances   of,   and     the   competing    interests    in,    the

case.” Id. (internal quotation marks and citation omitted).

     In determining whether the application is timely, courts

are to consider “(1) how long the applicant had notice of the

interest before it made the motion to intervene; (2) prejudice

to existing parties resulting from any delay; (3) prejudice

to the applicant if the motion is denied; and (4) any unusual

circumstances   militating      for     or   against   a   finding    of

timeliness.” United States v. Pitney Bowes, Inc., 25 F.3d 66,

70 (2d Cir. 1994). While these four factors are used to guide

a determination of whether a motion to intervene is timely,

the determination should be made based on “the totality of


                                    7
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 8 of 14




the circumstances before the court.” D’Amato v. Deutsche

Bank, 236 F.3d 78, 84 (2d Cir. 2001) (internal quotation marks

and citation omitted).

                               III. DISCUSSION

      The Court finds that the NY AG has met the four-part

test required for a successful motion to intervene. The Court

first addresses the timeliness factor before turning to the

remaining three factors that pertain to the NY AG’s interest

in intervening.

A.    TIMELINESS

      The Court is satisfied that the motion to intervene is

timely. Although Defendants argue that the motion should be

considered untimely because of the delay between this suit’s

commencement and the May 6 Letter, the Court is not persuaded.

The   NY    AG   represents      to    the   Court   that   her   delay   is

attributable to an independent investigation conducted into

Defendants’ conduct. The Court “accept[s] as true” this type

of nonconclusory allegation when applying Federal Rule of

Civil Procedure 24. See Aristocrat Leisure Ltd. v. Deutsche

Bank Tr. Co. Ams., 262 F.R.D. 348, 352 (S.D.N.Y. 2009).

Moreover, conducting an independent investigation, besides

being      within   the   NY    AG’s    authority,    provides    a   sound

justification for the months-long delay between the filing of

the action and the instant motion.


                                        8
    Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 9 of 14




        Nor does the Court find any undue delay between the NY

AG’s investigation, which was pending as early as December

22,     2020    based   on   the   email      Defendants       attach     to   the

Opposition, and the May 6 Letter. The NY AG indicates that

her office had been serving prefiling subpoenas and spent

time effecting proper service through process agents due to

Defendants’ counsel’s refusal to accept service. The NY AG

further notes that her office waited for a response, but

Defendants ignored the subpoenas that were served through

process agents, prompting this intervention request. Again,

the Court accepts these allegations as true for purposes of

this application and finds that these circumstances render

the     delay    between     December       2020   and   the    May   6   Letter

understandable.

        As to whether the delay has caused prejudice to any of

the existing parties, Defendants have not shown that they

have suffered, or would suffer, any prejudice.5 While a motion

to dismiss and motions to stay the proceeding were filed, no



5 The Court does not understand Defendants to be arguing that they are
prejudiced by delay. Indeed, given Defendants’ multiple attempts to stay
this litigation, any argument by Defendants that a delay has prejudiced
them would be inconsistent, if not disingenuous.
      Instead, the Court interprets Defendants’ Opposition as arguing
that they would be prejudiced not by delay, but rather by including the
NY AG’s claims against Defendants’ telecommunications provider in the
lawsuit because a jury would “inevitably conflat[e] these legal and
factual distinctions.” (Opposition at 3.) To the extent there is any risk
of conflation, the Court is not persuaded that this risk could not be
mitigated by adequate jury instructions.


                                        9
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 10 of 14




other dispositive or substantive motions have been filed,

depositions have not been taken, and it is unlikely that

significant discovery disclosures have been made in light of

the fact that just over two weeks have elapsed since the case

management   plan   was   entered.        See   United   States   ex   rel.

Preferred Masonry Restoration, Inc. v. Int’l Fidelity Ins.

Co., No. 17 Civ. 1358, 2019 WL 4126473, at *3 (S.D.N.Y. Aug.

30, 2019). Other courts have also found motions to intervene

timely under similar circumstances. See, e.g., Pitney Bowes,

25 F.3d at 71 (explaining that courts have found timeliness

when the delay was “much longer than” eight months); S.E.C.

v. Credit Bancorp, Ltd., No. 99 Civ. 11395, 2000 WL 1170136,

at *2 (S.D.N.Y. Aug. 16, 2000) (holding that a motion to

intervene was timely despite a five-month delay and the fact

that discovery had progressed for “several months”).

     There would, however, be prejudice to the NY AG were her

motion denied. The NY AG attempts to bring various claims

against Defendants, not all of which are covered by the

Complaint. For instance, the NY AG’s Proposed Complaint in

Intervention includes a count for violation of Section 131(b)

of the Civil Rights Act of 1957 against Defendants, but

Plaintiffs   have   not   brought     a    Section   131(b)   claim.     In

addition, the NY AG brings a count for violation of the New

York Civil Rights Law and the New York Executive Law, while


                                 10
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 11 of 14




Plaintiffs’      Complaint       alleges     claims   under   only   federal

statutes. This fact, along with the risk of inconsistent

rulings if the NY AG were required to bring her claims in a

separate action, weigh in favor of finding the motion timely.

See Preferred Masonry Restoration, 2019 WL 4126473, at *3.

       Thus, after reviewing the totality of the circumstances,

the Court concludes that the application is timely. The first

part of the four-part test has been met.

B.     THE NY AG’S INTEREST IN THE ACTION

       The remaining factors, all of which relate to the NY

AG’s       interest    in   this       action,    have   been    adequately

demonstrated here as well. There is no doubt that the NY AG

has    a   strong     interest    in   stopping    Defendants’    allegedly

discriminatory efforts to impair New York citizens’ voting

rights. Cf. Greens at Chester LLC v. Town of Chester, No. 19

Civ. 6770, 2020 WL 2306421, at *6 (S.D.N.Y. May 8, 2020)

(noting that the NY AG has a strong interest in preventing

discrimination in housing).

       This strong interest may be impaired or impeded by the

disposition of this action. As discussed above, requiring the

NY AG to bring a separate suit could result in inconsistent

rulings and thereby impair or impede the NY AG’s interest.

See Oneida Indian Nation v. State of N.Y., 732 F.2d 261, 265

(2d Cir. 1984) (remanding to permit intervention due to the


                                        11
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 12 of 14




“significant likelihood that the ultimate resolution of this

litigation will lead to the conclusions of law on issues of

first impression, or mixed findings of fact and law, which

will implicate principles of stare decisis”).

      Additionally, the relief sought by the NY AG is not

identical to that sought by Plaintiffs. Not only does the NY

AG seek to enforce additional statutes against Defendants,

but the NY AG also requests different forms of relief against

Defendants, such as disgorgement and penalties.6 The NY AG

further seeks to add the telecommunications provider that

Defendants used to disseminate the robocalls as a party and

require it to “establish policies and procedures to prevent

unlawful, discriminatory, and intimidating robocalls directed

at voters.” (Proposed Complaint in Intervention, Dkt. No. 98-

1, at 26-27.) “As such, the [NY AG] has demonstrated that

without intervention, disposition of the Plaintiffs[’] action

may, as a practical matter, impair or impede their ability to

protect her interest in preventing future discriminatory

conduct” and conduct that violates citizens’ voting rights.

See Greens at Chester, 2020 WL 2306421, at *6.


6 Defendants have argued in their Opposition that the NY AG “acknowledges
that it does not seek relief against Defendants directly, but rather that
it seeks to add additional defendants in order to address purported harms
that fall well outside the scope of this litigation.” (Opposition at 2.)
The Court is puzzled by this assertion, as it is directly belied by the
Proposed Complaint in Intervention, which the Court presumes -- perhaps
incorrectly -- Defendants reviewed.


                                   12
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 13 of 14




      Finally, the NY AG has demonstrated that her interest is

not protected adequately by the parties to the action because

she seeks broader relief. For example, while some Plaintiffs

are New York residents, the NY AG’s interest is in protecting

the civil rights of “all New Yorkers,” and not just those

named in the Complaint. See id. In addition, the NY AG, unlike

Plaintiffs,      seeks      injunctive      relief      against      the

telecommunications provider used by Defendants to prevent

other parties from using robocalls to interfere with voting

rights. Furthermore, the NY AG brings claims under additional

statutes, including state laws.

      Therefore, the Court finds that the remaining three

parts of the four-part test for a successful motion to

intervene have been satisfied. The NY AG has established her

ability to intervene as of right pursuant to Federal Rule of

Civil Procedure 24(a)(2).7

                               III. ORDER

      Accordingly, for the reasons stated above, it is hereby

      ORDERED that the motion so deemed by the Court as filed

by the People of the State of New York, by Letitia James,

Attorney General of the State of New York (“NY AG”) to



7 The Court notes further that regardless of intervention as of right,
permissive intervention would have been proper given the common questions
of law or fact between the NY AG’s and Plaintiffs’ claims for relief. See
Greens at Chester, 2020 WL 2306421, at *6.


                                   13
Case 1:20-cv-08668-VM Document 101 Filed 05/19/21 Page 14 of 14




intervene in this action (Dkt. No. 92) is GRANTED. The NY AG

shall    file   and    serve   her   Complaint     in   Intervention   as

expeditiously     as    possible.    Defendants     shall   respond    to

Complaint in Intervention no later than twenty-one (21) days

after being served. The deadlines in the case management plan

are stayed until this time, and the Court will instruct the

parties to submit a revised case management plan at a later

date.

SO ORDERED.

Dated:      New York, New York
            19 May 2021

                                          ___________________________
                                                 Victor Marrero




                                     14
